         Case 1:19-cv-02925-KPF Document 54 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAM FRANCO AND RAMON
CARMONA, individually and as parents
and natural guardians of K.C.,

                          Plaintiffs,                19 Civ. 2925 (KPF)
                   -v.-                                      ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ letter dated July 2, 2020, arguing

that the Second Circuit’s decision in Ventura de Paulino v. New York City

Department of Education, --- F.3d ---, 2020 WL 2516650 (2d Cir. May 18, 2020)

does not mandate dismissal of this action. (Dkt. #53). Defendant is hereby

ORDERED to respond to Plaintiffs’ July 2, 2020 letter on or before July 15,

2020, in a letter brief not to exceed ten pages in length.

SO ORDERED.

Dated:       July 6, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
